Citation Nr: 0410744	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-17 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to August 8, 1988, for the 
award of service connection for schizophrenia, evaluated as 100 
percent disabling.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1965.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2002 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the entitlement to an earlier effective date for 
service connection for an acquired psychiatric disorder was 
denied.  


REMAND

At the April 2003 Central Office Hearing the veteran testified he 
believes the RO improperly deducted from his compensation award 
the payment of pension benefits due and unpaid to him for the time 
period between October 1985 and October 1994.  A review of the 
claims files shows that the veteran was in receipt of non-service-
connected pension benefits, from October 1985, prior to the award 
of service connection for schizophrenia rated as 100 percent 
disabling.  At his hearing, the veteran expressed concern 
regarding the amount of non-service connected pension benefits he 
received in 1985, 1986, 1987 and 1988 and requested an audit prior 
to adjudication of his appeal for an earlier effective date prior 
to August 8, 1988, for the award of service connection for 
schizophrenia, evaluated as 100 percent disabling.  

In light of the above, the appeal is REMANDED to the RO for the 
following:

1.  The RO is requested to complete a full audit for the entire 
period from January 1985 to December 1988.  Specifically, the 
audit is requested to show exactly how much the veteran received, 
when the veteran receive payments and why any of it was taken 
away.  The appellant should be informed of the findings, and 
afforded an opportunity to respond.

2.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 (2003).  

3.  After the above development has been completed, the RO should 
review the appellant's claim regarding entitlement to an effective 
date prior to August 8, 1988, for the award of service connection 
for schizophrenia.  

Thereafter, subject to appellate procedures, the case should be 
returned, if appropriate, to the Board for further consideration.  
The purpose of this REMAND is to secure clarifying data, and to 
ensure due process of law.  No action is required by the appellant 
unless he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



